Citation Nr: 1741973	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for status post cardiac transplant with a history of congestive heart failure. 

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) from January 25, 2017.

6.  Entitlement to TDIU prior to January 25, 2017.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in January 2017.  A transcript is in the record. 

The November 2013 Statement of the Case shows the RO reopened the Veteran's previously denied claim for service connection for status post cardiac transplant with a history of congestive heart failure, considered the claim on a de novo basis, and then continued to deny service connection.  

However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The issue has been characterized to reflect this matter.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

The claim for TDIU will be considered as two separate claims to reflect actions taken by the RO during the course of the appeal.  The basis for this will become apparent. 


FINDINGS OF FACT

1.  On January 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeals for service connection for bilateral hearing loss, tinnitus, skin cancer, and whether new and material evidence has been received to reopen a claim for service connection for status post cardiac transplant with a history of congestive heart failure is requested.

2.  The Veteran is in receipt of a 100 percent schedular evaluation for chronic lymphocytic leukemia, effective from January 25, 2017.

3.  The Veteran is also in receipt of a 70 percent rating for post-traumatic stress disorder (PTSD) from June 29, 2012.  

4.  As the Veteran is already in receipt of special monthly compensation effective from January 25, 2017, award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from this period of his claim. 

5.  The Veteran's service-connected PTSD prevented him from obtaining and maintaining gainful employment prior to January 25, 2017. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for service connection for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for service connection for skin cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a claim for service connection for status post cardiac transplant with a history of congestive heart failure by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  There is no question of law or fact involving the claim of entitlement to special monthly compensation entitlement to TDIU from January 25, 2017; the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2014).

6.  The criteria for entitlement to TDIU prior to January 25, 2017 have been met.  C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at the January 2017 Board hearing, withdrew the appeals for service connection for bilateral hearing loss, tinnitus, skin cancer, and whether new and material evidence has been received to reopen a claim for service connection for status post cardiac transplant with a history of congestive heart failure on the record.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

TDIU

The Veteran contends that the symptoms produced by his service connected post-traumatic stress disorder (PTSD) render him incapable of obtaining or maintaining gainful employment.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

From January 25, 2017

At this point regarding the TDIU claim, the Board notes that on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 294.  This duty to maximize benefits requires 
VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. at 294; see also DVA Summary of Precedent Opinions of the General Counsel, 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (stating that the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) (West 2014) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i) (2016). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie, 24 Vet. App. at 250.

During the course of the Veteran's appeal of the denial of TDIU, a May 2017 rating decision granted service connection for chronic lymphocytic leukemia, evaluated as 100 percent disabling, effective from January 25, 2017.  Entitlement to service connection for PTSD had previously been established, and a 70 percent evaluation for that disability has been in effect from June 29, 2012.  This rating decision also established entitlement to SMC under 38 U.S.C.A. § 1114, subsection (s) from January 25, 2017 based on a single service-connected disability rated as 
100 percent (chronic lymphocytic leukemia) and additional service-connected disability or disabilities independently ratable at 60 percent (PTSD).  Thus, the Veteran is already entitled to SMC.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

It follows that as the reasoning of Bradley is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for SMC, and as the Veteran in this appeal is already eligible for SMC based on the 100 percent evaluation for leukemia and the separate 70 percent evaluation for PTSD, than consideration of TDIU for the period beginning January 25, 2017 no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU from January 25, 2017 is moot and must be dismissed.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Prior to January 25, 2017

Given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran.  

For the period prior to January 25, 2017, the Veteran's only service-connected disability was PTSD, evaluated at 70 percent disabling.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) are been met. 

The remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  See 38 C.F.R. § 4.16(a).  The fact that a veteran was unemployed or had difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363.  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The evidence in this case includes the report of a March 2013 VA PTSD examination.  The Veteran is a high school graduate.  After service, he eventually became an electrician, and had worked as an electrician for Buick for 18 years until he retired due to heart problems.  He had been on disability retirement since that time, and had received a heart transplant in 2001.  His symptoms included difficulty in adapting to stressful circumstances, including work or a work-like setting.  3/19/2013 VBMS, VA Examination, pp. 6, 8.  

An October 2013 VA PTSD examination report states that the Veteran was not currently employed.  He did not have any part time jobs or participate in any volunteer activity.  The examiner said the Veteran was limited more proximately by his medical conditions.  He had stopped work at General Motors in 1999 due to a heart attack, and had a heart transplant.  The Veteran spent his day doing household projects such as cleaning, painting, and cooking.  He had wood working tools but they were in storage.  The Veteran said that he had gotten along with his co-workers and bosses when he was still working.  In response to a request for an opinion regarding the Veteran's employability, the examiner noted that the Veteran had great anxiety but was more depressed about his medical and physical condition.  The PTSD symptoms were felt to be minimal.  10/23/2013 VBMS, VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report, p. 1.  

The Veteran underwent a private psychosocial assessment and employability evaluation in October 2015.  He was said to have last worked in 1998 for General Motors, and had worked there from 1981.  His last job had been as an electrician.  The Veteran did not possess any transferable skills to sedentary work.  He was said to have experienced difficulty with authority figures and supervisors throughout his work career.  After the interview and examination, the examiner provided an opinion that based on the PTSD symptoms alone, the Veteran was not a viable rehabilitation candidate, nor was he capable of sustaining substantial, gainful work activity.  Based on his education, training, past work experience, and currently level of symptoms related to his PTSD alone, he was unemployable.  1/25/2017 VBMS, Medical Treatment Record - Non-Government Facility, pp. 4.  

A January 2017 opinion from the Veteran's private medical doctor, T.A., states that the Veteran is unable to work due to his service connected PTSD.  No reasons or bases for this opinion were provided.  1/25/2017 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran testified at the January 2017 hearing that he had last worked a full-time job in 1999.  He had tried to find employment on occasions since that time but without success.  Although he had retired due to his heart attack, he believed that his PTSD was also an issue.  He had experienced conflicts with his co-workers, but his boss was also a Vietnam Veteran and was very understanding.  The Veteran said that he had held several jobs after discharge from service but had mostly worked as an electrician.  He had completed the 12th grade as well as some technical school.  The Veteran reported having become very short tempered and unable to take criticism.  1/25/2017 VBMS, Hearing Transcript, p. 11-13.  

After weighing the evidence, Board finds that the criteria for TDIU were met prior to January 25, 2017.  The Veteran has submitted two favorable opinions in support of his claim.  This includes the very detailed October 2015 private examination and employability evaluation.  That examiner found that the Veteran's PTSD by itself rendered him unemployable, and provided reasons and bases to support her opinion.  Due to the reasoning and expertise of the October 2015 private licensed psychologist/certified rehabilitation counselor, the Board places much weight on this opinion.  While the January 2017 private examiner also found that the Veteran was unemployable, the opinion failed to explain the basis for this conclusion and it is entitled to less weight.  

In contrast, the March 2013 VA examiner did not provide an opinion as to whether the Veteran's PTSD symptoms were sufficient to render him unemployable.  The October 2013 VA examiner also failed to provide a clear opinion, although the implication of his report is that the Veteran is capable of employment.  The Board concludes that the most probative opinion is that of the October 2015 private examiner.  Her report includes considerably more detail pertaining to the Veteran's education and work history.  Furthermore, this opinion is not clearly contradicted by any medical professional.  The Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's service-connected PTSD rendered him incapable of obtaining or maintaining gainful employment prior to January 25, 2017.  As such, the Board finds that TDIU is warranted. 


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed. 

The appeal of entitlement to service connection for tinnitus is dismissed. 

The appeal of entitlement to service connection for skin cancer is dismissed. 

The appeal of whether new and material evidence has been submitted to reopen a claim for service connection for status post cardiac transplant with a history of congestive heart failure is dismissed.  

The appeal for entitlement to a total rating based on individual unemployability due to service-connected disabilities from January 25, 2017, is dismissed.

A total rating based on individual unemployability due to service-connected disabilities, prior to January 25, 2017 is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


